Citation Nr: 0717864	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-11 853	)	DATE
	)
	 )

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia. 

In connection with this appeal, the veteran testified at a 
personal hearing before a Decision Review Officer sitting at 
the RO in June 2005; a transcript of the hearing is 
associated with the claims file. 


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. The veteran is not shown to have been exposed to 
herbicides coincident with his service in Korea.

3.  Diabetes mellitus was not present in service, manifested 
within one year of the veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's active duty military service, nor may such be 
presumed to have been incurred in or aggravated by his 
military service. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in April 2004, prior 
to the initial unfavorable AOJ decision issued in August 
2004.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
April 2004 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist him in developing his claim; his and VA's obligations 
in providing such evidence for consideration; and requested 
that the veteran submit to VA any evidence in his possession 
that pertains to his claim.  As the April 2004 letter was 
fully VCAA compliant, the Board finds that to decide the 
appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, both the February 2007 supplemental 
statement of the case and a March 2007 letter to the veteran 
regarding the appeals process advised him of the type of 
evidence needed to establish both a disability rating and an 
effective date for the disability on appeal.  Although these 
notices were issued after adjudication was completed at the 
RO, the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
herein that the preponderance of the evidence is against the 
veteran's service connection claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service medical and personnel records, VA medical records, 
and private medical records were reviewed by both the RO and 
the Board in connection with adjudication of his claim.  

In this regard, VA secured all available records identified 
by the veteran.  The veteran noted that he was treated by Dr. 
Christian in Bluefield in 1972 and 1973, but that he had been 
unable to obtain these records because the records were 
destroyed, and did not request that VA make any attempt to 
locate these records.  VA has obtained all other VA and 
private medical records identified by the veteran; therefore, 
the Board finds that VA satisfied its duty to assist the 
veteran in obtaining available, relevant records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
veteran has diabetes mellitus as a result of his military 
service is not necessary to decide his claim.  Any current 
medical opinion linking such disability to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
diabetes mellitus in service, there is no competent basis 
upon which to conclude that the veteran's current disability 
is related to service.  In addition, no competent medical 
evidence suggesting such causal connection has been submitted 
or identified by the veteran.  Although the veteran indicated 
that a VA physician informed him that his type II diabetes 
mellitus is related to Agent Orange exposure, such opinion is 
not present in the VA medical records identified and 
obtained.  Thus, the Board concludes that further examination 
is not necessary as there is sufficient medical evidence upon 
which the Board may base its decision. 

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

At his June 2005 hearing and in documents of record, the 
veteran contends that he was exposed to an herbicide agent 
during his active duty military service when he was assigned 
to duty near and in the Korean DMZ (demilitarized zone) from 
March 1967 to April 1968, and that his current type 2 
diabetes mellitus occurred as a result of his exposure to 
Agent Orange.  In addition, he indicates that a physician 
opined that his type II diabetes mellitus is connected to 
Agent Orange exposure.  Therefore, he claims that service 
connection is warranted for his type II diabetes mellitus.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).

If the veteran was exposed to an herbicide agent, the 
following diseases shall be service connected during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  As discussed herein, the 
veteran has a current diagnosis of a disease for which a 
presumption of service connection is provided under the law 
based on exposure to herbicides in service.

Additionally, the Board notes that, where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and manifests certain chronic diseases, including 
type II diabetes mellitus, to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Post-service records indicate a diagnosis of type II diabetes 
mellitus, although the exact date of the first such diagnosis 
is uncertain.  The veteran states that he was first diagnosed 
with the disorder in 1972 with symptoms as early as 1971.  
However, the first medical evidence of record that indicates 
such diagnosis existed is a May 1985 letter from Dr. 
Bourlier, advising the veteran that blood tests indicated 
elevated blood sugar and suggesting the veteran discuss his 
current diagnosis of borderline diabetes with his family 
physician.  A January 1991 medical record from Riverview 
Family Practice indicates that his diabetes was discovered in 
1978.  In addition, a February 2000 VA medical record states 
that the veteran has had type II diabetes mellitus since 
1985.  Further, VA medical records, dated February 2000 to 
February 2004 consistently show diagnoses, testing and 
treatment related to type II diabetes mellitus.  Therefore, 
the Board finds that the contemporary medical evidence 
demonstrates a current diagnosis of type II diabetes 
mellitus.

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for type 
2 diabetes mellitus.  The Board has first considered whether 
service connection is warranted on a presumptive basis based 
on herbicide exposure during service.  Specifically, as noted 
previously, the veteran contends that he was exposed to Agent 
Orange when he served in Korea.  The veteran's service 
personnel records reflect that he served in Korea from March 
3, 1967, to April 21, 1968, as a communications center 
specialist with the 304th Signal Battalion.  According to the 
United States Armed Services Center for Unit Records 
Research, now titled the United States Army and Joint 
Services Records Research Center (JSRRC), the unit histories 
for 1967 to 1968 submitted by the 304th Signal Battalion 
reflect that such was located at Camp Coiner, Korea, 
approximately 27.28 miles from the DMZ.

JSRRC further reported that, according to military records, 
herbicides were used in Korea between 1967 and 1969, with 
Agent Orange being used from April 1968 to August 1968.  The 
documentation stated that chemical herbicides were used along 
the southern boundary of the DMZ from 1967 to 1969 by 
Republic of Korea (ROK) Armed Forces as part of counter-
infiltration operations.  The herbicides were applied using 
hand sprayers and M8A2 trailer mounted decontamination 
apparatus.  JSRRC also indicated that although ROK personnel 
were advised in the use of herbicides by U.S. Army Non 
Commissioned Officers (NCO), no U.S. personnel were known to 
have been actually involved in their application. 

Therefore, while the veteran claims to have made deliveries 
throughout Korea, to include two trips to the DMZ, his 
service personnel records fail to document that he was in the 
DMZ at the time herbicides were used.  Moreover, the 
information obtained from JSRRC fails to show that the 
veteran's unit was located in the DMZ or where herbicides 
were employed.  The Board will accord greater probative 
weight to the official service records because of the 
contemporaneous nature of their creation and because of the 
lapse in time between the veteran's current best efforts to 
recollect events occurring decades ago.  Therefore, the Board 
finds that the veteran was not exposed to an herbicide agent 
during his military service, and, as a result, is not 
entitled to presumptive service connection for type 2 
diabetes mellitus based on herbicide exposure.  

The Board next considered whether the veteran is entitled to 
presumptive service connection for diabetes mellitus as a 
chronic disease under § 3.309(a).  However, the record fails 
to show that the veteran manifested diabetes mellitus to a 
degree of 10 percent within one year following his service 
discharge in April 1968.  The first competent medical 
evidence as to the existence of such diagnosis is dated May 
1985.  Further, the veteran's own statements date the 
inception of the disorder as 1971, with the first diagnosis 
in 1972, approximately four years after discharge.  As such, 
presumptive service connection is not warranted for type II 
diabetes mellitus.  38 U.S.C.A. §§ 1101,1112; 38 C.F.R. §§ 
3.307, 3.309.

Finally, the Board considered whether the veteran is entitled 
to service connection on a direct basis.  However, there is 
no medical opinion that the veteran's type II diabetes 
mellitus is related to his service.  The veteran's claim that 
his type II diabetes mellitus is the result of his military 
service is supported solely by his own statements.  As such, 
the evidence of a nexus or link between service and the 
veteran's type II diabetes mellitus is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Specifically, where the determinative 
issue is one of medical causation or diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In the 
absence of any competent evidence connecting the type II 
diabetes mellitus to the veteran's time in service, the Board 
concludes that service connection on a direct basis is not 
warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for type II 
diabetes mellitus.  As such, that doctrine is not applicable 
in the instant appeal, and his claim must be denied.  38 
U.S.C.A. § 5107.


ORDER

Service connection for type II diabetes mellitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


